Citation Nr: 1533172	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  10-44 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected status post arthroscopic debridement chondromalacia patella, right knee, with residual degenerative joint disease (right knee disability).


REPRESENTATION

Appellant represented by:	Penny E. Gronbeck, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.M. Kreitlow
INTRODUCTION

The Veteran had active military service from June 1998 to May 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The Board notes, however, that in March 2011 (after the issuance of the rating decision on appeal), the Veteran moved to North Carolina; hence, his claims file was transferred to the RO in Winston-Salem, North Carolina, and jurisdiction is with that RO as of this time.

The Veteran appeared and testified at a Board video conference hearing held before the undersigned Veterans Law Judge in October 2012.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).  Thereafter, the Board remanded the issue on appeal in May 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board is obligated by law to ensure compliance with its directives, as well as those of the appellate courts.  Where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the May 2013 remand, the Board requested that a VA examination be conducted and that the VA examiner be asked to specifically comment on the following:

(a) To the extent possible, the examiner should separate out the signs and symptoms of each disability involving the right lower extremity, i.e., those signs and symptoms relating to the right knee disability versus those relating to the DVT of the right lower extremity.  For example, with regard to the Veteran's complaints of pain and/or soreness, the examiner should specifically describe what pain and/or soreness is related to the right knee disability in contrast to what is related to the DVT of the right lower extremity.

(b) The examiner should obtain a more detailed description from the Veteran of what he means when he says his right knee "gives way" and provide an opinion as to the likely cause of such giving way, e.g., ligamentous instability of the knee, recurrent subluxation of the knee, pain response from knee versus the right leg, generalized weakness of the right lower extremity, etc.

In February 2015, the Veteran was afforded a new VA examination.  In the medical opinion section of the report, the examiner responded to the question in (a) above; however, despite reiterating the question in (b) above, the examiner failed to provide any comment responding to that question.  The Board finds, therefore, that the prior remand has not been substantially complied with and remand is necessary to correct this.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's case to the VA examiner who conducted the February 2015 VA examination.  If this examiner is not available, then the Veteran's case should be forwarded to an examiner who has the requisite expertise to answer the below questions.  A new in-person examination should not be scheduled unless deemed necessary by the examiner rendering the requested opinion(s).  

The examiner is asked to provide a more detailed description of what the Veteran means when he says his right knee "gives way" (see October 2012 Board hearing testimony) and render an opinion as to the likely cause of such giving way, e.g., ligamentous instability of the knee, recurrent subluxation of the knee, pain response from knee versus the right leg, generalized weakness of the right lower extremity, etc.

The examiner should give a detailed explanation for the reasons for the opinion(s) provided.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






